Order filed November 1, 2018




                                        In The

                     Fourteenth Court of Appeals
                                      ____________

                               NO. 14-18-00836-CV
                                      ____________

      WILLIAM DEXTER LUCAS AND BRIAN MICHAEL CORPIAN,
                         Appellants

                                            V.

       DONALD RAY SAVAGE AND RAHSAAN K. KING, Appellees


                  On Appeal from the County Court at Law #4
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-CCV-053073

                                      ORDER

      This is an accelerated appeal. On October 2, 2018, before the clerk’s record
was    filed,   appellants    filed     a    document    entitled,   “APPELLANTS
INTERLOCUTORY APPEAL FROM JUDGMENT WITH BRIEF IN SUPPORT.”
Because it was filed before the clerk’s record was filed, the document does not
contain citations to the record as required by Tex. R. App. P. 38.1(d), (g), and (i).
      The clerk’s record was filed on October 4, 2018. No reporter’s record was
taken. Accordingly, appellants’ brief was due October 24, 2018. Tex. R. App. P.
38.6(a)(1). No further brief has been filed.

      No later than November 21, 2018, appellant shall either: (1) notify the court
that the document he filed October 2, 2018 is his brief for purposes of Rule 38.1; or
(2) file a brief. If no response is received by that date, the court will construe the
document filed October 2, 2018 as appellant’s brief.

      Subject to any extensions they may receive, appellees’ brief will be due on
December 11, 2018, or 20 days after appellants file a brief, whichever is later.

      This order should not be construed as a determination of the jurisdictional
question referenced in the court’s October 5, 2018 letter.

                                   PER CURIAM